Opinion issued February 13, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-01123-CR
                            ———————————
                   TYRUS NATHANIEL GREEN, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 182nd District Court
                            Harris County, Texas
                        Trial Court Case No. 1522737



                          MEMORANDUM OPINION
      Appellant, Tyrus Nathaniel Green, pleaded guilty to the first-degree felony

offense of murder, without an agreed punishment recommendation from the State.

See TEX. PENAL CODE ANN. § 19.02(b)(1), (2). Prior to the presentence investigation

hearing, the trial court entered appellant’s plea of guilty. At the hearing, the trial
court heard testimony from the homicide detective and the complainant’s sister, and

the trial court assessed appellant’s punishment at twenty-five years’ confinement,

which is within the applicable sentencing range. TEX. PENAL CODE ANN. § 12.32(a).

The trial court certified that appellant had the right of appeal. See TEX. R. APP. P.

25.2(a)(2). Appellant timely filed a notice of appeal and new counsel was appointed.

      Appellant’s appointed counsel has filed a motion to withdraw, along with an

Anders brief stating that the record presents no reversible error and that, therefore,

the appeal is without merit and is frivolous. See generally Anders v. California, 386
U.S. 738 (1967). Counsel’s brief meets the Anders requirements by presenting a

professional evaluation of the record and supplying this Court with references to the

record and legal authority. See id. at 744; High v. State, 573 S.W.2d 807, 812 (Tex.

Crim. App. 1978). Counsel indicates that she has thoroughly reviewed the record

and that she is unable to advance any grounds of error that warrant reversal. See

Anders, 386 U.S. at 744; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—

Houston [1st Dist.] 2006, no pet.).

      Appellant’s counsel has informed us that she has delivered a copy of the

motion to withdraw and Anders brief to appellant and informed him of his right to

file a pro se response after obtaining access to the record. See In re Schulman, 252
S.W.3d 403, 408 (Tex. Crim. App. 2008). Furthermore, counsel has certified that

she has sent the form motion for pro se access to the record to appellant for his


                                          2
response, if any. See Kelly v. State, 436 S.W.3d 313, 322 (Tex. Crim. App. 2014).

Appellant filed a pro se response to his counsel’s Anders brief.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeal is frivolous. See Anders, 386 U.S.

at 744 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether the appeal is wholly frivolous); Garner v.

State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (concluding that reviewing court

must determine whether arguable grounds for review exist); Bledsoe v. State, 178
S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (concluding that reviewing court need

not address merits of each claim raised in Anders brief or pro se response after

determining there are no arguable grounds for review); Mitchell, 193 S.W.3d at 155–

56. An appellant may challenge a holding that there are no arguable grounds for

appeal by filing a petition for discretionary review in the Texas Court of Criminal

Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      Accordingly, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.1 See TEX. R. APP. P. 43.2(a). Attorney, Aimee Bolletino, must



1
      Appointed counsel still has a duty to inform appellant of the result of this
      appeal and that he may, on his own, pursue discretionary review in the Texas
      Court of Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27
      (Tex. Crim. App. 2005); TEX. R. APP. P. 48.4.
                                          3
immediately send the required notice and file a copy of that notice with the Clerk of

this Court. See TEX. R. APP. P. 6.5(c). We dismiss any other motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Goodman, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4